DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 is dependent on claim “28”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8 and 11-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinu et al. (US 2021/0349017) hereinafter known as Dinu, and further in view of Newberry et al. (US 2020/0253562) hereinafter known as Newberry.
With regards to claim 1, 14, 21-22, Dinu discloses methods, apparatuses and systems for rapid, sensitive detection of biological agents (Abstract; [0002]; coronavirus causing COVID-19 ), comprising:
a spectrometer [0081] configured to perform infrared (IR) spectroscopy on a first biological sample from a subject [0082] to obtain spectral data comprising light intensity and wavenumbers [0026][0054];
a processor [0081](Fig. 5; 581, 591); and
a non-transitory computer-readable storage medium storing instructions [0060][0064] that, when executed by the processor, cause the processor to perform:
generating, using the spectral data, a set of feature values for a wavenumbers [0054][0081][0083], wherein the wavenumber indicate a spectral signature of a pathogen [0026][0037]; and providing the set of feature values as input to a machine learning model to obtain output indicating whether the pathogen is present in the first biological sample from the subject [0057][0083].
Dinu does not specifically disclose obtaining spectral data having utilizing a subset of wavelengths of a plurality of wavelengths of light.
Newberry discloses a system and method for health monitoring to detect a sepsis condition in a patient [0019]. Newberry teaches of photodetector circuits that includes one or more types of spectrometers configured to detect an intensity of light as a function of wavelength to obtain a spectral response [0139]. Additionally, the photodetector circuit may be configured with a charge coupled device (CCD) spectrometer to measure the spectral response of detected light over a broad spectrum [0140]. Finally, the spectral response includes a spectral curve that shows an intensity at a frequency or wavelength in a spectral region of the detected light. A ratio of resonance absorption peaks from two different frequencies (or wavelengths) are calculated and are used to obtain the levels of a substances [0142][0143]..
In view of Newberry, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize a spectrometer that can obtain spectral data relating to intensity of light as a function of wavelength. The motivation is to obtain spectral data and construct a spectral curve wherein the resonance absorption peaks from the said spectral curve are used for the determination of a substance (such as an infectious disease).

With regards to claim 2 and 15, Dinu, in view of Newberry, discloses the system of claim 1 and 14, wherein the pathogen is SARS-CoV-2 (Dinu; [0002]; coronavirus causing COVID-19).

With regards to claim 3, 16 and 23, Dinu, in view of Newberry, discloses the system of claim 1, 14 and 22, wherein the first biological sample comprises genetic material extracted from a second biological sample from the subject. (Newberry; [0280])

With regards to claim 4, Dinu, in view of Newberry, discloses the system of claim 3, wherein the genetic material extracted from the second biological sample from the subject comprises an RNA extraction from the second biological sample. (Newberry; [0280])

With regards to claim 5, 17 and 24, Dinu, in view of Newberry, discloses the system of claim 1, 14 and 22, wherein the first biological sample from the subject comprises a nasopharyngeal swab sample (Newberry; [0280]) , a saliva sample (Newberry; [0359]), and/or a nasal sample (Newberry; [0280]).

With regards to claim 6 and 18, Dinu, in view of Newberry, discloses the system of claim 1 and 14, wherein the subset of wavelengths consists of less than 100 wavelengths. (The references do not specifically disclose the claim limitation, however, it would have been obvious to one of ordinary skill within the art to utilize the necessary amount infrared wavelengths/frequencies to fully interrogate and analyze the molecular structure and configuration of the pathogen for accurate detection and identification of said  pathogen.)

With regards to claim 8, 19 and 25, Dinu, in view of Newberry, discloses the system of claim 1, 14 and 22, wherein the machine learning model comprises a logistic regression model. (Dinu; [0069]) (Newberry; [0297])

With regards to claim 11 and 26, Dinu, in view of Newberry, discloses the system of claim 1 and 22, wherein the spectrometer comprises an infrared (IR) Fourier transform (FT) spectrometer. (Dinu; [0012])

With regards to claim 12 and 20, Dinu, in view of Newberry, discloses the system of claim 1 and 13, wherein the spectrometer is configured to perform spectroscopy on the biological sample to obtain measurements for wavelengths between approximately 600 cm-1 to 4500 cm-1. (Dinu; [0026])

With regards to claim 13, Dinu, in view of Newberry, discloses the system of claim 1, wherein the spectrometer is configured to perform absorption (Dinu; [0026]) and  reflection (Dinu; [0053]) IR spectroscopy.

Allowable Subject Matter
Claims 7, 9-10 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 7, the prior art of record fails to disclose or reasonably suggest, the system of claim 1, wherein the subset of wavelengths is a set of wavelengths identified using mixed integer optimization.

With regards to claim 9, the prior art of record fails to disclose or reasonably suggest, the system of claim 1, wherein generating the set of feature values for the subset of wavelengths comprises:
determining a second derivative of the spectral data; and
determining the set of feature values for the subset of wavelengths to be values of the second derivative for the subset of the plurality of wavelengths.

With regards to claim 10, the prior art of record fails to disclose or reasonably suggest, the system of claim 1, wherein generating the set of feature values for the subset of wavelengths comprises:
applying Savitzky-Golay filtering to obtained filtered spectral data; and
determining the set of feature values for the subset of wavelengths using the filtered spectral data.

With regards to claim 27, the prior art of record fails to disclose or reasonably suggest, the system of claim 22, wherein generating the set of feature values using the spectral data comprises generating a set of feature values with a number of dimensions less than a number of the plurality of wavelengths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fazlin et al. (US 2021/0307614)
Tang et al. (US 2021/0389322)
Yaghoubi et al. (US 2021/0373008)
Lin (US 2021/0364442)
Whitehead et al. (US 2021/0295506)
Robertson et al. (US 2021/0215610)
Linden (US 2021/0208062)
Lefkofsky (US 2021/0118559)
Benjauthrit et al. (US 10,888,283)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884